Citation Nr: 1217349	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  04-43 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Appellant and the Veteran's son



ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to December 1969.  He passed away in March 2001.  The appellant is the Veteran's surviving spouse.

This appeal initially came to the Board of Veterans' Appeals (Board) from a March 2002 rating decision.  In May 2011, the Board issued a decision denying eight issues.  The Veteran appealed his claim to the Court of Appeals for Veterans Claims (Court), which vacated the Board's decision and remanded it for development consistent with a joint motion for remand (JMR).  It is noted that the JMR withdrew from consideration seven of the eight issues the Board denied, requesting only that service connection for the cause of the Veteran's death be considered again.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

In June 2008, the appellant testified at a Travel Board hearing held at the RO.  A transcript of the hearing has been associated with the Veteran's claims folder.  Unfortunately, the judge who conducted that hearing is no longer employed by the Board.  In January 2012, the Board sent the appellant a letter informing her of this and asking her if she wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  She was informed that if no response was received that it would be assumed that she did not want another hearing and that a decision on her claim would be made.  No response was received from the appellant.
FINDINGS OF FACT

1.  The Veteran died on March [redacted], 2001; the immediate cause of death was arteriosclerotic heart disease.

2.  At the time of the Veteran's death, he was service connected for post traumatic stress disorder, fracture of the left fibula, laceration of the left eye, asymptomatic brain concussion and healed fracture of the left mandible and left malar bone.  

3.  During military service, the Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides therein.

4.  Ischemic heart disease (to include coronary artery disease and arteriosclerotic heart disease) is presumptively linked to herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing injury in the active military, naval or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  See id.  Service connection for the cause of death is not limited to death caused only by diseases or disabilities that had already been service connected at time of death, but rather it applies to any chronic disability or disease that either began during or was otherwise caused by a veteran's military service.  

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.  Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

The Veteran passed away in March 2001.  His death certificate lists the immediate cause of his death as arteriosclerotic heart disease.  At the time of his death, the Veteran was service connected for post traumatic stress disorder, fracture of the left fibula, laceration of the left eye, asymptomatic brain concussion and healed fracture of the left mandible and left malar bone.  

The appellant asserts that the cause of the Veteran's death should be service connected.  She previously contended that the Veteran's PTSD contributed to his death.  However, in a November 2011 JMR, the parties argued that the Veteran died of arteriosclerotic heart disease which was presumptively caused by his herbicide exposure while serving in Vietnam. 

During the course of the appellant's appeal, a liberalizing law was enacted which created a new evidentiary standard by which a claim of entitlement to service connection for ischemic heart disease can be substantiated.  See Diseases Associated With Exposure to Certain Herbicide Agents (Hairy Cell Leukemia and Other Chronic B-Cell Leukemias, Parkinson's Disease and Ischemic Heart Disease), 75 Fed. Reg. 53,202 (August 31, 2010).  Specifically, ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  

As noted, the appellant has advanced several arguments about why service connection for the cause of the Veteran's death should be granted, including that his PTSD contributed to his death. 

However, these arguments will not be addressed, because the Board concludes that the criteria for service connection have been met based on a different theory of entitlement (by virtue of a liberalizing law enacted during the course of the appellant's appeal).

The regulations provide that service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree anytime after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A.  § 1113; 38 C.F.R. §§ 3.307, 3.309.  

The disabilities that have been associated with herbicide exposure now include ischemic heart disease.  75 Fed. Reg. 53,202.  The inclusion of this disability as presumably service connected as due to herbicide exposure in Vietnam is applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date. 

The appellant's claim was received in April 2001 and was pending before VA on August 31, 2010.  As such, the liberalizing law linking ischemic heart disease to herbicide exposure applies to her claim.

In this case, the records show that the Veteran had service in Vietnam.  The DD Form 214 shows that the Veteran served in Vietnam from May 1968 to May 1969.  In light of such evidence, the Board finds that the Veteran has the requisite service in Vietnam and therefore he is presumed to be exposed to herbicides in service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  He died of arteriosclerotic heart disease, which is synonymous with ischemic heart disease, a disease that is presumptively associated with herbicide exposure.

Therefore, because the Veteran's death was caused by a disease that is presumptively linked to his military service, the criteria for service connection for the cause of the Veteran's death have been met, and the appellant's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).



ORDER

Service connection for the cause of the Veteran's death is granted.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


